Citation Nr: 0832833	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 11, 2007, and 20 percent thereafter, for left 
shoulder dislocation, status post surgical intervention with 
resulting limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for residuals of a left shoulder 
dislocation, status post surgical intervention with resulting 
limitation of motion, and assigned a 10 percent evaluation, 
effective July 20, 2002.  That decision also granted service 
connection for status-post ventral hernia repair, rated as 
noncompensable effective July 20, 2002.

The veteran appealed the November 2002 rating decision and 
the matter ultimately came before the Board in June 2005.  At 
that time, the appeals were denied.
However, the veteran filed a motion to vacate the June 2005 
Board decision on the basis that he had not received notice 
to attend his personal hearing.  That motion was granted in 
November 2006, vacating the June 2005 denial.

The matters again came before the Board in May 2007.  At that 
time, the hernia claim was denied and is thus no longer in 
appellate status.  The left shoulder claim was remanded for 
additional development.

Thereafter, in a January 2008 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
left shoulder condition to 20 percent disabling, effective 
June 11, 2007.  The veteran was advised of the above grant of 
increased rating; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  
In March 2007, the veteran testified at a central office 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to June 11, 2007, the competent and probative 
evidence of record demonstrates the veteran's service-
connected left shoulder disability is manifested by 
complaints of pain and some limitation of movement, but is 
not shown to have  limitation of motion at the shoulder 
level, nor is there an ankylosis or impairment of the 
humerus, clavicle, or scapula.  

3.  From June 11, 2007, the competent and probative evidence 
of record demonstrates the veteran's service-connected left 
shoulder disability is manifested by complaints of pain and 
some limitation of movement, but is not shown to have a 
limitation of motion to 25 degrees from the side, nor is 
there an ankylosis or a fibrous union of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder dislocation, status post surgical 
intervention with resulting limitation of motion prior to 
June 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2007).  

2.  The criteria for an initial evaluation in excess of 20 
percent for left shoulder dislocation, status post surgical 
intervention with resulting limitation of motion as of June 
11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Code 5201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records.  As of this date, the veteran has not 
submitted any additional medical records.  The veteran was 
also provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

By way of procedural background, service connection for 
residuals of a left shoulder dislocation, status post 
surgical intervention with resulting limitation of motion was 
granted in a November 2002 rating decision.  The RO assigned 
a 10 percent evaluation under Diagnostic Codes 5299-5019.  
The Board notes that Diagnostic Code 5299 was used to 
designate an unlisted condition of the musculoskeletal 
system.  See 38 C.F.R. § 4.27 (2007).  A note associated with 
diagnostic code 5019 instructs the rater to evaluate based on 
limitation of motion of the part affected.

In a January 2008 rating decision, the RO increased the 
veteran's disability rating to 20 percent disabling under 
Diagnostic Code 5201, effective June 11, 2007.  During the 
March 2007 hearing, the veteran testified that his service-
connected left shoulder disability causes pain, discomfort, 
and limited range of motion.  He contends that his service-
connected left shoulder disability is worse than the current 
evaluation contemplates.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

As previously stated, the veteran's left shoulder disability 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
for limitation of motion of the arm at the shoulder level.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence shows that the veteran is right-handed.  
Consequently, for rating purposes, the left shoulder is the 
minor extremity.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 11, 2007

In September 2002, the veteran was afforded a VA examination 
for his service-connected left shoulder disability.  During 
the examination, the veteran reported a history of an in-
service injury to his left shoulder resulting in a 
dislocation in 1997.  He explained that two years earlier, he 
underwent surgical repair, but since that time he continued 
to experience flare-ups of pain with certain movements and 
upon lying on his left side.  The veteran stated that he has 
some restricted range of motion and that he avoided lifting 
due to the flare-ups of pain.  

Examination of the shoulders was symmetrical without any 
muscle atrophy, but there was tenderness to palpation over 
the left shoulder.  Range of motion testing revealed active 
and passive flexion to 150 degrees with pain, active and 
passive abduction to 180 degrees with pain over the last 30 
degrees, external rotation to 80 degrees with pain at the end 
of the movement, and internal rotation to 90 degrees.  The 
examiner reported some slowing of movement toward the end of 
flexion, external rotation, and abduction of the left 
shoulder, but determined that there was no evidence of 
fatigability or weakened movement against resistance.  
Examination of the shoulders also revealed a long, linear 
scar along the anterior auxiliary fold.  The scar was 
described as flat, nontender, and mobile.  X-ray testing of 
the left shoulder was significant for a focal area of 
sclerosis along the humeral head.  The examiner diagnosed the 
veteran with left shoulder dislocation treated surgically now 
with residual restriction of range of motion.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for the veteran's left shoulder 
disability under Diagnostic Code 5201.  For the veteran to be 
entitled to a 20 percent rating, at a minimum, the evidence 
would have to show limitation of motion of the arm at 
shoulder level, which is essentially 90 degrees of abduction.  
However, the veteran was able to abduct his right arm to 180 
degrees during the September 2002 VA examination, thereby 
providing no basis to grant a 20 percent rating for this 
disability under Diagnostic Code 5201.  

The Board has considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   In 
this regard, the Board again notes the veteran's continuing 
complaints of painful motion, of his left shoulder; however, 
the September 2002 VA examiner opined that there was no 
evidence of fatigability or weakened movement against 
resistance.  Thus, the Board finds that any functional impact 
of pain associated with the veteran's service-connected left 
shoulder disability has already been contemplated in the 10 
percent assigned rating prior to June 11, 2007.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board has further considered evaluation of the veteran's 
left shoulder disability under all other potentially 
appropriate diagnostic codes.  In this case, the veteran's 
left shoulder does not have ankylosis as the veteran 
demonstrated movement of his left shoulder in all planes of 
excursion during the September 2002 VA examination.  
Additionally, the record is void of any impairment of the 
humerus, clavicle, or scapula.  Thus, Diagnostic Codes 5200, 
5202, and 5203 are not for application in this case and do 
not provide a higher evaluation for the veteran's service-
connected left shoulder disability.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the 10 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent prior to June 11, 
2007, for left shoulder dislocation, status post surgical 
intervention with resulting limitation of motion for 
residuals of a shrapnel wound to the left temple, 
superficial, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.



Entitlement to an initial evaluation in excess of 20 percent 
as of June 11, 2007

The veteran underwent a second VA examination for his 
service-connected left shoulder disability in June 2007.  The 
veteran complained of ongoing left shoulder pain.  Surgery 
was performed, followed by physical therapy, but the veteran 
stated that he could not lie on his left side because of his 
left shoulder pain.  He also complained of the inability to 
put his arm behind him or keep his arm above shoulder level 
for a long time.  The veteran denied having any increased 
pain with weather changes and denied problems with driving or 
putting on clothes.  He admitted to being able to work, 
drive, and perform activities of daily living but denied 
having any history of incapacitating episodes or flare-ups.  

Upon physical examination, the examiner noted that the 
veteran was not using a sling and could not hold his left 
hand at belt level because of pain.  The left shoulder range 
of motion was described as active.  Range of motion testing 
revealed abduction to 140 degrees, forward flexion to 165 
degrees, internal rotation to 80 degrees, external rotation 
to 15 degrees, and extension to 25 degrees.  It was noted 
that the external rotation and forward flexion were painful, 
and the shoulder showed no loss of sensation.  There was mild 
atrophy of the supraspinatus, infraspinatus, and deltoid 
muscles.  The examiner also noted the presence of a left 
deltopectoral scar measuring 1.5 centimeters.  The scar was 
nontender with no hypertrophy or abnormal pigmentation.  X-
rays of the left shoulder showed no evidence of an acute 
fracture, dislocation, or arthritic disease.  The examiner 
diagnosed the veteran with recurrent left shoulder 
dislocation with additional functional limitation due to pain 
with external rotation and forward flexion.  He also noted 
that there was an additional functional loss of 5 degrees due 
to pain after repetitive use.  

Having carefully considered the veteran's contentions in 
light of the evidence of records and the applicable law, the 
Board finds that the veteran's left shoulder disability is 
appropriately rated as 20 percent disabling.  In this regard, 
the Board acknowledges that left shoulder forward flexion and 
abduction was 165 degrees and 140 degrees, respectively 
during the June 2007 VA examination.  As such, the veteran 
does not meet the applicable criteria for the next-higher 30 
percent evaluation.  Moreover, there is no showing of 
additional functional limitation due to factors such as pain 
and weakness that could enable a finding that the disability 
picture most nearly approximates the criteria for a higher 
evaluation.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Additionally, the objective findings do not reflect evidence 
of ankylosis, dislocation of the clavicle or scapula, or 
impairment of the humerus.  Accordingly, Diagnostic Codes 
5200, 5202, and 5203 cannot serve as a basis for a higher 
rating here.  

Finally, as previously noted, during the two VA examinations, 
both examiners commented on a scar associated with the 
veteran's left shoulder.  The left deltopectoral scar 
measured at 1.5 centimeters and was noted as being mobile, 
flat, and nontender, with no hypertrophy or abnormal 
pigmentation.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800 
provides the criteria for rating disfiguring scars of the 
head, face, or neck and does not apply in this situation as 
the veteran's scar is located on his left shoulder.  The 
Board notes that there is no evidence that the veteran's scar 
limits his motion to warrant application of Diagnostic Code 
7801, scars, other than head, face, or neck, that are deep or 
that cause limited motion; or Diagnostic Code 7805, scars, 
other, which are rated on limitation of function of the 
affected part.  The scar is not 144 square inches or greater 
to warrant application of Diagnostic Code 7802, scars, other 
than head, face, or neck that are superficial and do not 
cause limitation motion.  There is also no evidence that the 
scar is unstable to warrant application of Diagnostic Code 
7803, superficial, unstable scars.  Therefore, 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 do 
not enable assignment of a separate rating for a left 
shoulder scar.  

In conclusion, there is no support for an evaluation in 
excess of 10 percent for residuals of a left shoulder 
dislocation prior to June 11, 2007, or for a rating in excess 
of 20 percent therefrom.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to June 11, 2007, and 20 percent thereafter, for left 
shoulder dislocation, status post surgical intervention with 
resulting limitation of motion is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


